Per curiam.
The State Bar of Georgia seeks a three-year suspension of John F. Geraghty from the practice of law, with the suspension to run concurrently with the two-year suspension that this court imposed on April 11, 1991. See In re Geraghty, 261 Ga. 260 (403 SE2d 788) (1991). In his voluntary petition for discipline, Geraghty admits that *470two clients in real estate closing transactions entrusted him with money to pay taxes and insurance, which he failed to pay. These actions violated Standards 63 and 65 of State Bar Rule 4-102 (d). He seeks a two-year suspension.
Decided October 22, 1992.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
The special master accepted Geraghty’s petition and recommends his suspension for three years and that he not be readmitted until the Committee of Lawyer Impairment determines that he is emotionally fit to resume the practice of law. The Review Panel of the State Disciplinary Board accepted the special master’s recommendation.
Having reviewed the record, we adopt the recommendation of the review panel and order that John F. Geraghty be suspended from the practice of law in this state for three years. This suspension commences retroactively on April 11, 1991, the effective date of Geraghty’s prior two-year suspension, and runs concurrently with that suspension. To gain readmission, he must obtain a favorable determination from the Committee of Lawyer Impairment, as specified in the review panel’s recommendation.

Clarke, C. J., Bell, P. J., Hunt, Benham, Fletcher and Sears-Collins, JJ., concur.